As filed with the Securities and Exchange Commission on July 15, 2016 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin Federal Tax-Free Income Fund (Exact Name of Registrant as Specified in Charter) (650)312-3200 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, Ca 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C and Advisor Shares of beneficial interest, no par value, of Franklin Federal Tax-Free Income Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on September 1, 2016 pursuant to Rule 488 under the Securities Act of 1933. FRANKLIN INSURED TAX-FREE INCOME FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin Insured Tax-Free Income Fund (the “Insured Tax-Free Fund”) scheduled for November 7, 2016, at 2:00 p.m., Pacific time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individuals named on your proxy card to vote on important issues relating to the Insured Tax-Free Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendation on page 8 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional solicitation or mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at: (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or, if eligible, through the Internet, 24 hours a day. If your account is eligible to vote through the Internet, separate instructions are enclosed. # 1477158 v. 5 FRANKLIN INSURED TAX-FREE INCOME FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on November 7, 2016 To the Shareholders of the Franklin Insured Tax-Free Income Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin Insured Tax-Free Income Fund (the “Insured Tax-Free Fund”), a series of the Franklin Tax-Free Trust (the “Trust”), will be held at the offices of Franklin Templeton Investments, One Franklin Parkway, San Mateo, California 94403-1906, on November 7, 2016, at 2:00 p.m., Pacific time. The Meeting is being called for the following purposes: 1. To approve an Agreement and Plan of Reorganization (the “Plan”) between the Insured Tax-Free Fund, a series of the Trust, and the Franklin Federal Tax-Free Income Fund (the “Federal Tax-Free Fund”), that provides for: (i) the acquisition of substantially all of the assets of the Insured Tax-Free Fund by the Federal Tax-Free Fund in exchange solely for shares of the Federal Tax-Free Fund, (ii) the distribution of such shares to the shareholders of the Insured Tax-Free Fund, and (iii) the complete liquidation and dissolution of the Insured Tax-Free Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the terms of the proposed reorganization of the Insured Tax-Free Fund with and into the Federal Tax-Free Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on August 15, 2016 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees of the Trust, Karen L. Skidmore Secretary [September 1,] 2016 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees, on behalf of the Insured Tax-Free Fund, urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the Insured Tax-Free Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, if your account is eligible, you may also be able to vote through the Internet by visiting the website printed on your proxy card and following the online instructions. # 1477158 v. 5 # 1477158 v. 5 Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 3 What am I being asked to vote upon? . 3 What will happen if shareholders approve the Plan? . 3 Why is the Transaction being proposed? . 4 How will the Transaction affect me? . 4 What are the federal income tax consequences of the Transaction? . 6 How do the distribution and purchase procedures of the Funds compare? . 7 How do the redemption procedures and exchange privileges of the Funds compare? . 7 What is the anticipated timing of the Transaction? . 7 What happens if the Transaction is not approved? . 7 How will shareholder voting be handled? . 7 What is the Board’s recommendation regarding the proposal? . 8 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 8 Are there any significant differences between the investment goals, strategies, and policies of the Funds? . 8 How do the principal investment risks of the Funds compare? . 10 What are the distribution and purchase procedures of the Funds? . 10 What are the redemption procedures and exchange privileges of the Funds? . 11 Who manages the Funds? . 11 What are the Funds’ investment management fees? . 12 What are the fees and expenses of each Fund and what might they be after the Transaction? 13 How do the performance records of the Funds compare? . 15 Where can I find more financial and performance information about the Funds? . 17 What are other key features of the Funds? . 17 REASONS FOR THE TRANSACTION 18 iii # 1477158 v. 5 INFORMATION ABOUT THE TRANSACTION 20 How will the Transaction be carried out? . 20 Who will pay the expenses of the Transaction? . 22 What should I know about the Federal Tax-Free Fund Shares? . 22 What are the capitalizations of the Funds and what might the Federal Tax-Free Fund’s capitalization be after the Transaction? . 22 COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 23 How do the investment goals, strategies, policies and risks of the Funds compare? . 23 How do the fundamental investment policies of the Funds differ? . 25 What are the principal risk factors associated with investments in the Funds? . 25 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 27 INFORMATION ABOUT THE FUNDS . 31 FURTHER INFORMATION ABOUT THE FUNDS . 32 VOTING INFORMATION 34 How many votes are necessary to approve the Plan? . 34 How do I ensure my vote is accurately recorded? . 34 May I revoke my proxy? . 35 What other matters will be voted upon at the Meeting? . 35 Who is entitled to vote? . 35 How will proxies be solicited? . 35 Are there dissenters’ rights? . 36 PRINCIPAL HOLDERS OF SHARES . 36 SHAREHOLDER PROPOSALS . 37 ADJOURNMENT 38 GLOSSARY 39 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 40 A. Form of Agreement and Plan of Reorganization B. Principal Holders of Securities iv # 1477158 v. 5 PROSPECTUS/PROXY STATEMENT Dated [September 1], 2016 Acquisition of Substantially All of the Assets of FRANKLIN INSURED TAX-FREE INCOME FUND (a series of Franklin Tax-Free Trust) (the “Trust”) By and in Exchange for Shares of FRANKLIN FEDERAL TAX-FREE INCOME FUND This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin Insured Tax-Free Income Fund (the “Insured Tax-Free Fund”). At the Meeting, shareholders of the Insured Tax-Free Fund will be asked to approve or disapprove an Agreement and Plan of Reorganization (the “Plan”). If the Insured Tax-Free Fund shareholders vote to approve the Plan, substantially all of the assets of the Insured Tax-Free Fund will be acquired by the Franklin Federal Tax-Free Income Fund (the “Federal Tax-Free Fund”) in exchange solely for Class A, Class C and Advisor Class shares of the Federal Tax-Free Fund. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the offices of the Insured Tax-Free Fund and Federal Tax-Free Fund, One Franklin Parkway, San Mateo, California 94403-1906, on November 7, 2016, at 2:00 p.m., Pacific time. You can reach these offices by calling (800) 342-5236. The Board of Trustees of the Trust, on behalf of the Insured Tax-Free Fund (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about [September 1], 2016. If the Insured Tax-Free Fund shareholders vote to approve the Plan, you will receive Class A, Class C and Advisor Class shares of the Federal Tax-Free Fund of equivalent aggregate net asset value (“NAV”) to your investment in the corresponding class of shares of the Insured Tax-Free Fund. The Insured Tax-Free Fund will then be liquidated and dissolved. The Insured Tax-Free Fund and the Federal Tax-Free Fund (each, a “Fund” and, collectively, the “Funds”) have identical investment goals and similar principal investment strategies and principal investment risks, although there are some differences which are discussed in more detail below. Both Funds’ fundamental investment goal is to provide investors with as high a level of income exempt from federal income taxes as is consistent with prudent investment management and the preservation of shareholders’ capital. This Prospectus/Proxy Statement includes information about the Plan and the Federal Tax-Free Fund that you should know before voting on the Plan, which if approved, could result in your investing in the Federal Tax-Free Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the Insured Tax-Free Fund, the Federal Tax-Free Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: 1 # 1477158 v. 5 • The Prospectus of the Insured Tax-Free Fund - Class A, Class C and Advisor Class shares dated [July 1, 2016] (the “Insured Tax-Free Fund Prospectus”), which is incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • The Prospectus of the Federal Tax-Free Fund - Class A, Class C and Advisor Class dated [September 1, 2016] (the “Tax-Free Fund Prospectus”), which is enclosed with, incorporated by reference into and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated [September 1,] 2016, relating to this Prospectus/Proxy Statement, which has been filed with the SEC, is incorporated by reference into and considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement, the Insured Tax-Free Fund Prospectus or the Federal Tax-Free Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 # 1477158 v. 5 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Federal Tax-Free Fund Prospectus (enclosed). What am I being asked to vote upon? Shareholders of the Insured Tax-Free Fund are being asked to approve the Plan between the Trust, on behalf of the Insured Tax-Free Fund, and the Federal Tax-Free Fund, that provides for: (1) the acquisition of substantially all of the assets of the Insured Tax-Free Fund by the Federal Tax-Free Fund in exchange solely for shares of the Federal Tax-Free Fund, (2) the distribution of such shares to the shareholders of the Insured Tax-Free Fund, and (3) the complete liquidation and dissolution of the Insured Tax-Free Fund. What will happen if shareholders approve the Plan? If the Insured Tax-Free Fund’s shareholders vote to approve the Plan, then shareholders of the Insured Tax-Free Fund will become shareholders of the Federal Tax-Free Fund on or about December 2, 2016, and will no longer be shareholders of the Insured Tax-Free Fund. Shareholders of the Insured Tax-Free Fund will receive Class A, Class C and Advisor Class shares of the Federal Tax-Free Fund (“Federal Tax-Free Fund Shares”) with an aggregate NAV equivalent to their investment in the corresponding class of shares of the Insured Tax-Free Fund as noted in the chart below. Insured Tax-Free Fund Federal Tax-Free Fund Class A Class A Class C Class C Advisor Class Advisor Class In particular, the Plan provides that (1) substantially all of the assets of the Insured Tax-Free Fund will be acquired by the Federal Tax-Free Fund in exchange for Federal Tax-Free Fund Shares; and (2) the Federal Tax-Free Fund Shares received by the Insured Tax-Free Fund in the exchange will then be distributed to shareholders of the corresponding class of shares of the Insured Tax-Free Fund. Because the Funds have different NAVs per share, the number of Federal Tax-Free Fund Shares that you receive will likely be different than the number of shares of the Insured Tax-Free Fund that you own, but the total value of your investment will be the same immediately before and after the exchange. After the Federal Tax-Free Fund Shares are distributed to Insured Tax-Free Fund’s shareholders, the Insured Tax-Free Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) For more information concerning the similarities regarding share purchase, redemption and exchange procedures of the Funds, please see “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the distribution and purchase procedures of the Funds?” and “ What are the redemption procedures and exchange privileges of the Funds? ” 3 # 1477158 v. 5 Why is the Transaction being proposed? Beginning in the aftermath of the 2008-2009 financial crisis, the municipal bond insurance market experienced dramatic changes which have led to a decrease in supply of insured municipal securities, a reduction in the number of municipal bond insurers, and a concentration of insurance company credit risk. The Insured Tax-Free Fund’s investment manager has observed that the availability of insurance in the municipal bond market has greatly decreased, falling from a peak of over half of new municipal bond issuance in 2005 to a range of 3-5% over the past several years. In addition, there has continued to be a lack of any new insurers in the insured municipal securities market. The Insured Tax-Free Fund has been closed to new investors since March 1, 2013 due to a reduction in both the supply of insured municipal securities and the number of municipal bond insurers. Given the lack of growth in the insured municipal securities market and the Insured Tax-Free Fund investment manager’s view of the unlikelihood of such growth to occur in the foreseeable future, the investment manager believes it can no longer effectively invest for a dedicated insured municipal securities fund. Additionally, the Plan would combine a smaller fund with very limited growth prospects with a fund with a larger asset size that is open to investors, similar annual fund operating expenses, and more favorable sales prospects. How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of the Insured Tax-Free Fund and become a shareholder of the Federal Tax-Free Fund. Summarized below are some of the considerations for deciding whether to vote “FOR” the Plan: Investment Goal, Strategies, Policies and Risks . Both Funds’ fundamental investment goal is to provide investors with as high a level of income exempt from federal income taxes as is consistent with prudent investment management and the preservation of shareholders’ capital. Under normal market conditions, each Fund invests at least 80% of its total assets in securities whose interest is free from federal income taxes, including the federal alternative minimum tax. In addition, the Federal Tax-Free Fund requires that the securities subject to the 80% limitation be investment grade securities and the Insured Tax-Free Fund invests at least 80% of its net assets in insured municipal securities that are insured by an insurance policy issued by a municipal bond insurer rated investment grade at the time of purchase. Although both Funds try to invest all of their assets in tax-free securities, it is possible that up to 20% of each Fund’s assets may be in securities that pay interest that may be subject to the federal alternative minimum tax and, although not anticipated, in securities that pay taxable interest. Thus, the main difference between the portfolio strategies of the Funds is that the Insured Tax-Free Fund, consistent with its name, invests at least 80% of its net assets in insured municipal securities. The Federal Tax-Free Fund does not have this policy. However, the Federal Tax-Free Fund may still invest in insured municipal securities (although not required to do so), and both Funds buy municipal securities that are rated (or insured by an insurer rated) at the time of purchase in one of the top four ratings by a U.S. nationally recognized rating service (or comparable unrated securities); however, the Federal Tax-Free Fund has a fundamental policy requiring that 80% of its total assets be of investment grade. 4 # 1477158 v. 5 Both Funds’ investment manager selects securities that it believes will provide the best balance between risk and return within the Fund’s range of allowable investments and typically uses a buy and hold strategy. This means it generally holds securities in the Fund’s portfolio for income purposes, rather than trading securities for capital gains, although the investment manager may sell a security at any time if it believes it could help the Fund meet its goal. For a more complete discussion, see the sections below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ Are there any significant differences between the investment goals, strategies, and policies of the Funds?” and “How do the principal investment risks of the Funds compare?” and “ COMPARISONS OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – How do the fundamental investment policies and certain non-fundamental policies of the Funds differ?” and “What are the principal investment risks associated with investments in the Funds?” Similar Expenses . As shown in the chart below, the total annual operating expenses of the Federal Tax-Free Fund Shares are the same for Class C and Adviser Class shares and .01% higher for Class A shares of the corresponding share class of the Insured Tax-Free Fund. The following table compares the annualized net expense ratio for each class of shares of the Federal Tax-Free Fund with those of the corresponding class of shares of the Insured Tax-Free Fund, based on their fiscal years ended February 29, 2016 and April 30, 2016, respectively. ANNUAL FUND OPERATING EXPENSES 1 Share Class Insured Tax-Free Fund Federal Tax-Free Fund Class A 0.60% 0.61% Class C 1.16% 1.16% Advisor Class 0.51% 0.51% 1. Expense ratios reflect annual fund operating expenses for February 29, 2016 for the Insured Tax-Free Fund, and April 30, 2016 for the Federal Tax-Free Fund, the most recent fiscal year of the Fund as reflected in such Fund’s current prospectus. As of May 31, 2016, the Federal Tax-Free Fund had a significantly larger asset base (approximately $11.1 billion) than the Insured Tax-Free Fund (approximately $1.96 billion). The Transaction is not projected to have a material impact on the expense ratio of the Federal Tax-Free Fund. For a more detailed comparison of the Funds’ fees and expenses, see the sections below titled “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the Funds’ investment management fees? ” and “ What are the fees and expenses of each of the Funds and what might they be after the Transaction? ” In evaluating the Transaction, shareholders may also wish to consider the following: Past Performance . [The Insured Tax-Free Fund, on an average annual total return basis, has underperformed the Federal Tax-Free Fund for the one year, five year, ten year and since inception periods as of June 30, 2016]. As of June 30, 2016, the Federal Tax-Free Fund’s 30-day standardized and tax equivalent yield were higher than the Insured Tax-Free Fund’s 30-day standardized and tax equivalent yield as shown below.] 5 # 1477158 v. 5 Average Annual Total Return (at NAV) (as of 6/30/16) Insured Tax-Free Fund Class A (without sales load) Federal Tax-Free Fund Class A (without sales load) 1 Year [ ]% [ ]% 5 Year [ ]% [ ]% 10 Year [ ]% [ ]% Since Inception [ ]% (04/03/1985) [ ] %(10/07/1983) Yield (as of 6/30/16) 30-Day Standardized Yield [ ]% [ ]% Tax Equivalent Yield [ ]% [ ]% More detailed performance information is included below under the section titled, “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS - How do the performance records of the Funds compare?” in this Prospectus/Proxy Statement. Management Fee Structure . Both Funds are currently subject to an asset based management fee structure. While both Funds’ investment management agreement has identical breakpoints, the investment management fee ratio currently paid by the Federal Tax-Free Fund is slightly lower than fee paid by the Insured Tax-Free Fund. For more information, see the section below titled “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the Funds’ investment management fees?” Costs of the Transaction . Each Fund will pay 25% of the expenses of the Transaction, including proxy solicitation costs. Franklin Advisers, Inc. (“FAV” or the “Investment Manager”) will pay the remaining 50% of such expenses. The total amount of the expenses for the Transaction is estimated to be approximately $305,000 (or approximately $76,250 to be paid by each Fund) and will be allocated in the foregoing manner whether or not the Reorganization is consummated. The Board of the Trust and Fund management believed that a partial allocation of Transaction expenses to each Fund was appropriate because the Transaction is expected to be beneficial to each Fund and its shareholders. For a more detailed discussion of the considerations of the Board, see the section below titled “REASONS FOR THE TRANSACTION.” What are the federal income tax consequences of the Transaction? The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes, and the delivery of a legal opinion to that effect is a condition of closing the Transaction, although there can be no assurance that the Internal Revenue Service (“IRS”) will adopt a similar position. Being a tax-free reorganization means that, subject to the limited exceptions described below under the heading “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION,” the shareholders of the Insured Tax-Free Fund will recognize no income, gain or loss for federal income tax purposes upon the exchange of all of their shares in the Insured Tax-Free Fund for shares in the Federal Tax-Free Fund. Shareholders should consult their tax advisers about state and local tax consequences of the Transaction, if any, because the information about tax consequences in this Prospectus/Proxy Statement relates only to the federal income tax consequences of the Transaction. For more information, please see the section “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION.” 6 # 1477158 v. 5 How do the distribution and purchase procedures of the Funds compare? Shares of the Insured Tax-Free Fund and the Federal Tax-Free Fund are sold on a continuous basis by Franklin Templeton Distributors, Inc. (“Distributors”). Distribution and purchase procedures are the same for each Fund. Currently, however, the Insured Tax-Free Fund is closed to all new investments (other than reinvestment of dividends and capital gains distributions). For a more complete discussion, see the section below titled “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the distribution and purchase procedures of the Funds?” How do the redemption procedures and exchange privileges of the Funds compare? The Funds have the same redemption procedures and exchange privileges except that the Insured Tax-Free Fund is closed to all new investments (other than reinvestment of dividends and capital gains distributions). For a more complete discussion, see the section below titled “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the redemption procedures and exchange privileges of the Funds?” What is the anticipated timing of the Transaction? The Meeting is scheduled to occur on November 7, 2016. If the necessary approval is obtained, the Transaction will likely be completed on or about December 2, 2016. What happens if the Transaction is not approved? If the Transaction is not approved by the Insured Tax-Free Fund’s shareholders or does not close for any reason, such shareholders will remain shareholders of the Insured Tax-Free Fund, and the Insured Tax-Free Fund will continue to operate. The Board then will consider such other actions as it deems necessary or appropriate, including possible liquidation, for the Insured Tax-Free Fund. How will shareholder voting be handled? Shareholders who own shares of the Insured Tax-Free Fund at the close of business on August15, 2016, will be entitled to vote at the Meeting, and will be entitled to one vote for each full share and a proportionate fractional vote for each fractional share that they hold. Approval of the Transaction by the Insured Tax-Free Fund requires the affirmative vote of the lesser of: (i) a majority of the outstanding shares of the Insured Tax-Free Fund or (ii) 67% or more of the outstanding shares of the Insured Tax-Free Fund present at or represented by proxy at the Meeting if the holders of more than 50% of the outstanding shares of the Insured Tax-Free Fund are present or represented by proxy (“1940 Act Majority Vote”). AST/DF King Group has been retained by the Insured Tax-Free Fund to collect and tabulate shareholder votes. 7 # 1477158 v. 5 Please vote by proxy as soon as you receive this Prospectus/Proxy Statement. You may cast your vote by completing, signing, and mailing the enclosed proxy card, by calling the number on the enclosed proxy card, or, via the Internet by following the on-line instructions if your account is eligible. If you vote by any of these methods, the persons appointed as proxies will officially cast your votes on your behalf at the Meeting. You may also attend the Meeting and cast your vote in person at the Meeting. You can revoke your proxy or change your voting instructions at any time until the vote is taken at the Meeting. For more details about shareholder voting, see the “VOTING INFORMATION” section of this Prospectus/Proxy Statement. What is the Board’s recommendation regarding the proposal? The Board recommends that you vote FOR the Plan. At a meeting held on May 17, 2016, the Board, on behalf of the Insured Tax-Free Fund, considered the proposal to reorganize the Insured Tax-Free Fund with and into the Federal Tax-Free Fund, unanimously approved the Plan, and voted to recommend that shareholders of the Insured Tax-Free Fund vote to approve the Plan. For the reasons set forth in the “REASONS FOR THE TRANSACTION” section of this Prospectus/Proxy Statement, the Board, including the Independent Trustees, has determined that participation in the Transaction is in the best interests of the Insured Tax-Free Fund. The Board also concluded that no dilution in value would result to the shareholders of the Insured Tax-Free Fund as a result of the Transaction. THE BOARD, ON BEHALF OF THE INSURED TAX-FREE FUND, RECOMMENDS THAT YOU VOTE TO APPROVE THE PLAN. COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS Are there any significant differences between the investment goals, strategies, and policies of the Funds? Identical Investment Goals. Both Funds’ fundamental investment goal is to provide investors with as high a level of income exempt from federal income taxes as is consistent with prudent investment management and the preservation of shareholders’ capital. Similar Principal Investment Strategies. The Insured Tax-Free Fund and the Federal Tax-Free Fund have similar principal investment strategies but there are some differences.
